Appellant is under conviction for murder with the punishment assessed at ten years' confinement in the penitentiary.
An opinion of this court has heretofore been delivered affirming *Page 600 
the judgment of conviction. A motion for rehearing was filed by appellant and is pending in this court at this time.
Appellant now files his affidavit advising the court that he desires to withdraw the motion for rehearing.
Complying with his request, the motion for rehearing is dismissed and mandate is ordered issued upon the original opinion.
Motion withdrawn.